DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7, it appears that “the x-ray” should be “an x-ray” and in lines 7-8, it appears that “the field of view” should be “a field of view”.  Appropriate correction is required.
Claims 5-9 are objected to because of the following informalities:  in each of claims 5-9, line 1, “The image device” should be “The imaging device”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 1, it appears that “The image device of any of Claims 3” should be “The imaging device of claim 3”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  in line 1, it appears that “The image device of any of Claims 2” should be “The imaging device of claim 2”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in line 1, it appears that “The image device of any of Claims 2” should be “The imaging device of claim 2”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in line 7, it appears that “the x-ray” should be “an x-ray” and in lines 7-8, it appears that “the field of view” should be “a field of view”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in line 7, it appears that “the x-ray” should be “an x-ray” and in lines 7-8, it appears that “the field of view” should be “a field of view”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in line 1, it appears that “of any of the Claims 12” should be “of claim 15”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in line 1, it appears that “of any of the Claims 12” should be “of claim 12”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in line 2, it appears that “to each other” should be inserted after “perpendicular”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in line 1, it appears that “of any of the Claims 12” should be “of claim 12”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  in line 1, it appears that “of any of the Claims 12” should be “of claim 12”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  in line 3, it appears that “part” should be “apart”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  in line 1, it appears that “of any of the Claims 12” should be “of claim 12”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  in line 1, it appears that “of any of the Claims 12” should be “of claim 12”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "a second drive gear” in line 2.  There is insufficient antecedent basis for this limitation in the claim because there is no prior first drive gear.  It is assumed that claim 16 depends on claim 15 and has been treated as such.
Claim 17 recites the limitation "a second idle gear” in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no prior first idle gear.  This rejection would be obviated if claim 16 is amended to depend on claim 15, as cited above for claim 16.
Claim 22 recites the limitation "the plurality of moveable plates" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12-13, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Melman et al. (US 2015/0313558 A1) in view of Corso et al. (GB 2170380 A).
With respect to claim 1, Melman et al. disclose a mobile mini C-arm fluoroscopic/radiographic imaging device comprising: a x-ray beam generator (100); an image receptor (114); a curved structural support assembly (paragraph 0113 - c-arm); and a collimating apparatus (104/3500) configured to allow for user-controlled adjustment of an x-ray beam size and shape through a continuous range to optimize a field of view at the image receptor (paragraphs 0097-0114 & 0309 & 0419-0420).
Melman et al. disclose all of the elements but do not specifically disclose the user-controlled adjustment of the x-ray beam size and shape is stepless.  Corso et al. disclose a collimating apparatus configured to allow for user-controlled stepless 
With respect to claim 10, Melman et al. disclose a mobile mini C-arm fluoroscopic/radiographic imaging device comprising: a x-ray beam generator (100); an image receptor (114); a structural support assembly (paragraph 0113 - c-arm); and a collimating apparatus (104/3500) configured to allow for user-controlled adjustment of an x-ray beam size and shape through a continuous range to enhance a field of view at the image receptor (paragraphs 0097-0114 & 0309 & 0419-0420).
Melman et al. disclose all of the elements but do not specifically disclose the user-controlled adjustment of the x-ray beam size and shape is stepless.  Corso et al. disclose a collimating apparatus configured to allow for user-controlled stepless adjustment of an x-ray beam size and shape through a continuous range to enhance a field of view at the image receptor (page 1, lines 5-16 & 80-112 & page 3, lines 80-100 & page 4, lines 1-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Melman et al. to have the user-controlled adjustment of the x-ray beam size and shape be stepless, to allow proper adjustment of the field to the orientation of the specimen, as taught by Corso et al.
With respect to claim 12, Melman et al. disclose a mobile mini C-arm fluoroscopic/radiographic imaging device comprising: a x-ray beam generator (100); an 
Melman et al. disclose all of the elements but do not specifically disclose the user-controlled adjustment of the x-ray beam size and shape is stepless.  Corso et al. disclose a collimating apparatus configured to allow for user-controlled stepless adjustment of an x-ray beam size and shape through a continuous range to optimize a field of view at the image receptor (page 1, lines 5-16 & 80-112 & page 3, lines 80-100 & page 4, lines 1-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Melman et al. to have the user-controlled adjustment of the x-ray beam size and shape be stepless, to allow proper adjustment of the field to the orientation of the specimen, as taught by Corso et al.
With respect to claim 13, Melman et al./Corso et al. disclose a first drive gear configured to translate a plate of the first pair of plates (Corso et al. - page 3, lines 97-100).
With respect to claim 19, Melman et al. disclose wherein the first pair of plates (3501 & 3502) and the second pair of plates (3503 & 3504) are perpendicular to each other.
With respect to claim 21, Melman et al. disclose wherein the first pair of plates move closer together or farther apart from each other and the second pair of plates 
With respect to claim 22, Melman et al./Corso et al. do not specifically disclose wherein the plurality of moveable plates are configured to create an x-ray field that is 400 cm2 or smaller.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Melman et al./Corso et al. to have the plurality of movable plates configured to create an x-ray field that is 400 cm2 or smaller, depending on the specific application being done.

Claims 2-3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Melman et al. (US 2015/0313558 A1) in view of Corso et al. (GB 2170380 A) as applied to claim 1 above, and further in view of Hughes (USPN 5,757,881).
With respect to claim 2, Melman et al./Corso et al. disclose wherein the collimating apparatus comprises a plurality of movable plates (paragraphs 0413-0414).  The plurality of movable plates are supported by rails that enable motion (paragraph 0416).  Melman et al./Corso et al. do not specifically disclose the plurality of movable plates are coupled to racks configured to facilitate translation along linear rails.  However, use of a rack is well known to those of ordinary skill in the art to facilitate movement along rails.  Hughes discloses collimating leaves coupled to racks configured to facilitate translation (column 4, lines 31+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Melman et al./Corso et al. to have the plurality of movable plates coupled to racks configured to facilitate translation along linear rails, to enable efficient means to engage the motors 
With respect to claim 3, Melman et al./Corso et al. disclose wherein the collimating apparatus comprises drive gears configured to move the plurality of movable plates with respect to each other (Corso et al. - page 3, lines 97-100).
With respect to claim 5, Melman et al./Corso et al. disclose one or more motors configured to drive the drive gears to move the plurality of movable plates with respect to each other (Corso et al. – page 3, lines 97-100).
With respect to claim 7, Melman et al./Corso et al. disclose wherein the plurality of moveable plates comprises a first pair of plates and a second pair of plates, wherein rotation of the drive gears results in the first pair of plates moving closer together or farther apart from each other and/or the second pair of plates moving closer together or farther part from each other (Melman et al. - Figs. 35A-E & paragraphs 0413+).
With respect to claim 8, Melman et al./Corso et al./Hughes do not specifically disclose wherein the plurality of moveable plates are configured to create an x-ray field that is 400 cm2.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Melman et al./Corso et al./Hughes to have the plurality of movable plates configured to create an x-ray field that is 400 cm2, depending on the specific application being done.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Melman et al. (US 2015/0313558 A1) in view of Corso et al. (GB 2170380 A) and Hughes (USPN  as applied to claims 1-2 above, and further in view of Cutter (USPN 4,380,820).
With respect to claim 4, Melman et al./Corso et al./Hughes do not specifically disclose wherein the collimating apparatus further comprises idle gears configured to move the plurality of movable plates with respect to each other.  Cutter discloses a collimating apparatus (34) further comprises idle gears configured to move the plurality of movable plates with respect to each other (column 4, lines 14+ & column 5, lines 1-12).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Melman et al./Corso et al./Hughes to have the collimating apparatus further comprise idle gears configured to move the plurality of movable plates with respect to each other, to enable the input and output gears to reversibly rotate in the same direction to thereby enable movement of the collimator plates toward or away from each other, as taught by Cutter (column 5, lines 13-17).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Melman et al. (US 2015/0313558 A1) in view of Corso et al. (GB 2170380 A) and Hughes (USPN 5,757,881) as applied to claims 1-3 and 5 above, and further in view of Thomas (USPN 5,396,534).
With respect to claim 6, Melman et al./Corso et al./Hughes do not specifically disclose wherein the one or more motors are positioned above the collimating apparatus.  Thomas discloses a motor (Fig. 10 - 150) positioned above the collimating apparatus (120 & 130 & 220 & 230).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Melman et al./Corso et 
With respect to claim 9, Melman et al./Corso et al./Hughes do not specifically disclose wherein the plurality of moveable plates are configured to close, impeding the x-ray beam.  Thomas discloses this (column 4, lines 45+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Melman et al./Corso et al./Hughes to have the plurality of moveable plates configured to close, impeding the x-ray beam, to prevent the x-ray beam from harmful irradiation in situations when irradiation is not desired.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Melman et al. (US 2015/0313558 A1) in view of Corso et al. (GB 2170380 A) as applied to claims 12-13 above, and further in view of Cutter (USPN 4,380,820).
With respect to claims 14-15, Melman et al./Corso et al. do not specifically disclose a first idle gear configured to translate another plate of the first pair of plates, wherein the first drive gear and the first idle gear bring the first pair of plates toward each other.  Cutter discloses a collimating apparatus (34) comprises idle gears configured to move the plurality of movable plates with respect to each other (column 4, lines 14+ & column 5, lines 1-12).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Melman et al./Corso et al. to have the collimating apparatus further comprise idle gears configured to move the plurality of movable plates with respect to each other, to enable the input and output gears to reversibly rotate in the same direction to thereby enable movement of the 
With respect to claim 16, Melman et al./Corso et al. disclose a second drive gear configured to translate a plate of the second pair of plates (Corso et al. - page 3, lines 97-100).
With respect to claims 17-18, Melman et al./Corso et al. do not specifically disclose a second idle gear configured to translate another plate of the second pair of plates, wherein the second drive gear and the second idle gear bring the second pair of plates toward each other.  Cutter discloses a collimating apparatus (34) comprises idle gears configured to move the plurality of movable plates with respect to each other (column 4, lines 14+ & column 5, lines 1-12).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Melman et al./Corso et al. to have the collimating apparatus further comprise idle gears configured to move the plurality of movable plates with respect to each other, to enable the input and output gears to reversibly rotate in the same direction to thereby enable movement of the collimator plates toward or away from each other, as taught by Cutter (column 5, lines 13-17).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Melman et al. (US 2015/0313558 A1) in view of Corso et al. (GB 2170380 A) as applied to claim 12 above, and further in view of Thomas (USPN 5,396,534).
With respect to claim 20, Melman et al./Corso et al. disclose a first motor (3501A) and a second motor (3502A).  Melman et al./Corso et al. do not specifically disclose .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Melman et al. (US 2015/0313558 A1) in view of Corso et al. (GB 2170380 A) as applied to claim 12 above, and further in view of Thomas (USPN 5,396,534).
With respect to claim 23, Melman et al./Corso et al. do not specifically disclose wherein the first pair of plates and the second pair of plates are configured to close, impeding the x-ray beam.  Thomas discloses this (column 4, lines 45+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Melman et al./Corso et al. to have the first pair of plates and the second pair of plates configured to close, impeding the x-ray beam, to prevent the x-ray beam from harmful irradiation in situations when irradiation is not desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



January 7, 2022